Citation Nr: 0403704	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  02-03 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an effective date earlier than October 1, 
1986, for the grant of service connection for residuals of 
frostbite of the left lower extremity and right above-the-
knee amputation.

2.  Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing or special 
home adaptations.


REPRESENTATION

Appellant represented by:	Glenn R. Bergmann, Attorney


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel


INTRODUCTION

The veteran had active duty from November 1942 to October 
1945.  He received, among other awards and decorations, a 
Purple Heart.  The veteran was a prisoner of war of the 
German Government from February 1944 to March 1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions from the Department of Veterans 
Affairs (VA) Salt Lake City, Utah Regional Office (RO).  

On September 17, 2002, the appellant's motion to advance his 
case on the Board of Veterans' Appeals (Board) docket was 
granted pursuant to 38 U.S.C.A. § 7107 and 38 C.F.R. § 
20.900(c).

By decision of the Board in September 2002, entitlement to an 
effective date of October 1, 1986, for the grant of service 
connection for residuals of frostbite of the left lower 
extremity and right above-the-knee amputation was granted.  
This decision was appealed to the United States Court of 
Appeals for Veterans Claims (Court).  While the appeal was 
pending, the veteran's representative and the Office of 
General Counsel for VA filed a Joint Motion requesting that 
the Court vacate the decision by the Board and remand the 
case for additional development of the evidence and 
readjudication of the claim.  The Court granted the joint 
motion in August 2003 and the case was returned to the Board 
for compliance with the directives that were specified by the 
Court.  


REMAND

At to the issue of entitlement to an effective date earlier 
than October 1, 1986, for the grant of service connection for 
residuals of frostbite of the left lower extremity and right 
above-the-knee amputation, the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) and the Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, 117 Stat. 2651 (Dec. 16, 2003) (VCAA), have not 
been provided to the veteran specifically as to this issue.  
Therefore, to fully comply with the VCAA, on remand, the RO 
must assure that the provisions of this new Act are complied 
with, including the notification requirement set forth in the 
new law.  See 38 U.S.C.A. § 5100 et seq. (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As to the issue of entitlement to a certificate of 
eligibility for financial assistance in acquiring specially 
adapted housing or special home adaptations, in response to a 
July 2003 clarification of a hearing request from the RO, 
received on August 11, 2003 was a request from the veteran 
for a hearing as to this issue.  In an August 15, 2003 
memorandum to the RO, the veteran's then representative 
reported that the veteran requested a hearing at the RO 
before a Veterans Law Judge of the Board of Veterans' Appeals 
(Travel Board hearing).  There is no indication that such 
hearing has been scheduled or held and the veteran has not 
specifically withdrawn the hearing request in writing as to 
the issue of entitlement to a certificate of eligibility for 
financial assistance in acquiring specially adapted housing 
or special home adaptations.  It is noted that in January 
2004, the veteran and his representative specifically stated 
that the veteran was not requesting a "Board hearing" for 
his claim for an effective date earlier than October 1, 1986, 
for the grant of service connection for residuals of 
frostbite of the left lower extremity and right above-the-
knee amputation; the veteran was specific in the issue he 
listed for which he was not requesting a Board hearing, as 
such the veteran's earlier request for a Travel Board hearing 
as to the issue of entitlement to a certificate of 
eligibility for financial assistance in acquiring specially 
adapted housing or special home adaptations still remains.  
Therefore, as Travel Board hearings are scheduled by the RO, 
this issue must be remanded for the hearing to be scheduled.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should send a letter to the 
veteran and his representative informing 
them of the pertinent provisions of the 
VCAA specifically as to the issue of 
entitlement to an effective date earlier 
than October 1, 1986, for the grant of 
service connection for residuals of 
frostbite of the left lower extremity and 
right above-the-knee amputation, as on 
appeal.  The RO should provide notice 
that satisfies the holdings in 
Quartuccio, the U.S. Code provisions, and 
any other applicable legal precedents.

After completion of the above, as to the 
issue of entitlement to an effective date 
earlier than October 1, 1986, for the 
grant of service connection for residuals 
of frostbite of the left lower extremity 
and right above-the-knee amputation, 
the RO should review the veteran's claim 
on the basis of all the evidence of 
record.  If the action taken remains 
adverse to the veteran in any way, he and 
his representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC).  The SSOC should include a 
discussion of all evidence received since 
the last statement of the case was 
issued.  The veteran and his 
representative should then be afforded an 
opportunity to respond.

2.  As to the issue of entitlement to a 
certificate of eligibility for financial 
assistance in acquiring specially adapted 
housing or special home adaptations, the 
veteran should be scheduled for a 
personal hearing before a Veterans Law 
Judge of the Board of Veterans' Appeals 
at the Regional Office in accordance with 
applicable procedures for scheduling 
Travel Board hearings.  The veteran and 
his representative should be notified of 
the time and place to report.  If the 
veteran desires to withdraw the hearing 
request, he should do so in writing to 
the RO.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




